WALKER, P. J. —
To this action on contract, instituted in Colbert county, the defendant (the appellant here) pleaded in abatement that “he has a permanent residence in the county of Winston, Ala.; that he resides in said Winston county, in the state of Alabama.” Issue was joined on this plea. All the evidence on that issue was embodied in an agreed statement of facts, which was as follows: “The defendant, A. F. Taylor, was at the time of the institution of this suit engaged in business in Sheffield, keeps house there, and with his wife remained in Sheffield several months. He retained his citizenship in Winston county, at Haleyville, owned a home there, and a part of his family lived there, voted in Winston county, and claimed his home there.”
We are of the opinion that this evidence showed that the defendant had a permanent residence in Winston county, and that he resided there within the meaning of the provision of the statute (Code, § 6110) that “all actions of contract, except as may otherwise be provided, must be brought in the county in which the defendant, or one of the defendants, resides, if such defendant has within the state a permanent residence.” The word “resides” may be used to signify where one temporarily abides. It may also be used to signify where he has a fixed and permanent home. It seems plain that it is in this latter sense that the word is used in the plea and in the statute. In both it is found in such a connection as to indicate the place at which the defendant has a permanent residence. The evidence showed that the defendant’s legal residence or domicile was in Winston county, and that at the time of the institution of the suit he had not, within the meaning of *421his plea or of the statute, become a resident of another county. In other words, the plea was sustained by the evidence.- — Allgood v. Williams, 92 Ala. 551, 8 South. 722; Powers v. Bryant’s Adm’r., 7 Port. 9, 15; 7 Words and Phrases, 6151, 6165. It follows that the judgment should have been in favor of the defendant on his plea in abatement.
Beversed and remanded.